United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     May 15, 2007

                                                             Charles R. Fulbruge III
                                                                     Clerk
                             No. 06-51456
                           Summary Calendar


                            JOHN GONZALES,

                         Plaintiff-Appellant,

                                versus

                          MICHAEL J. ASTRUE,
                   COMMISSIONER OF SOCIAL SECURITY,

                          Defendant-Appellee.

                          --------------------
             Appeal From the United States District Court
                   For the Western District of Texas
                    Civil Docket No. A-05-CA-977-AWA
                          --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

         Plaintiff-appellant challenges the decision of the district

court that affirmed the Commissioner’s final decision to deny his

claim for disability insurance benefits.      We affirm.

     Gonzalez applied for benefits on May 19, 2003, alleging

disability due to a previous back injury.        The Social Security

Administration denied benefits initially and on reconsideration.

He requested an hearing before an Administrative Law Judge (“ALJ”);

the ALJ denied Gonzalez’s benefits on July 27, 2005, finding that


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-51456
                                     -2-
Gonzalez was not disabled within the meaning of the Social Security

Act. The Appeals Council denied his request for review, making the

ALJ’s decision the final decision of the Commissioner.              Gonzalez

now seeks judicial review, alleging four errors: (1) the ALJ did

not address his request for medical evaluations regarding an

asserted learning disability; (2) no substantial evidence supported

the ALJ finding that he retained the residual functional capacity

to perform his past relevant work; (3) the ALJ failed to properly

evaluate the treating physicians’ opinions; and (4) the ALJ failed

to properly evaluate his credibility.

     We review the Commissioner’s final decision in a limited

fashion, as dictated by 42 U.S.C. § 405(g), determining only

whether: (1) substantial evidence of record supports the decision;

and (2) whether the decision comports with proper legal standards.

Carey v. Apfel, 230 F.3d 131, 135 (5th Cir. 2000).                   For the

evidence to be substantial, it must be relevant and sufficient for

a reasonable mind to support a conclusion; it must be more than a

scintilla but need not be a preponderance.             Falco v. Shalala, 27

F.3d 160, 162 (5th Cir. 1994)(citing Richardson v. Perales, 402

U.S. 389, 401 (1971)).

     The decision in the instant case comports with proper legal

standards.     The   ALJ   implemented   the     five-step   evaluation   to

determine    disability,   as    mandated   by    20   C.F.R.   §   416.920.1

     1
        At the first step, the claimant’s work activity, if any,
is considered. If he is doing substantial gainful activity, he
will not be found disabled. At the second step, the medical
severity of the claimant’s impairment(s) is considered. If he
                               No. 06-51456
                                    -3-
Additionally, there is substantial evidence in the record to

support the decision.

      We agree with the district court that the ALJ was not

required to      send   Gonzalez   for   an    evaluation   of     his   learning

impairments.     An ALJ can, in his discretion, order a consultative

examination but is not required to do so unless the medical record

reveals that such an exam is necessary for the ALJ to reach a

termination regarding disability.         Anderson v. Sullivan, 887 F.2d

630, 634 (5th Cir. 1989).          There is no evidence in the medical

record indicating Gonzalez suffered from a learning disability.

Although   his    attorney    mentioned       Gonzalez’s    lack    of    reading

comprehension and focus, inability to write well and pay attention,

and limited ability to speak English, Gonzalez himself testified



does not have a severe medically determinable physical or mental
impairment that meets the duration requirement in § 416.909, or a
combination of impairments that is severe and meets the duration
requirement, he will not be found disabled. At the third step,
the medical severity of the claimant’s impairment(s) is also
considered. If he has an impairment(s) that meets or equals one
of the listings in appendix 1 to subpart P of part 404 of this
chapter and meets the duration requirement, he will be found
disabled. At the fourth step, the Commissioner’s assessment of
the claimant’s residual functional capacity and past relevant
work is considered. If the claimant can still do his past
relevant work, he will not be found disabled. At the fifth and
last step, the Commissioner’s assessment of the claimant’s
residual functional capacity and his age, education, and work
experience is considered to see if he can make an adjustment to
other work. If he can make an adjustment to other work, he will
not be found disabled. If he cannot make an adjustment to other
work, he will be found disabled. See 20 C.F.R. § 416.920. The
claimant bears the burden of proof at the first four steps. Muse
v. Sullivan, 925 F.2d 785, 789 (5th Cir. 1991). Because the ALJ
found that Gonzalez was able to perform his past relevant work,
it ruled that he was not disabled.
                                  No. 06-51456
                                       -4-
that he could read, write, add, and subtract.              He had no difficulty

in answering the ALJ’s questions.               And his attorney asked him no

questions regarding this disability at the ALJ hearing.                    Further,

there is     no    evidence   that    any   of    Gonzalez’s     physicians    ever

reported a learning disability.

     We also agree that substantial evidence supports the ALJ’s

finding that Gonzalez retained the residual functional capacity to

perform his past relevant work.            Determining a claimant’s residual

functioning capacity is the ALJ’s responsibility,                      Ripley v.

Chater, 67 F.3d 552, 557 (5th Cir. 1994), and he has the authority

and duty to weigh the evidence and reach any conclusion supported

by substantial evidence.          Holman v. Massanari, 275 F.3d 43 (5th

Cir. 2001).         The   ALJ performed a thorough review of Gonzalez’s

complaints    and    arguments,      as   well   as   of   the   medical    record;

substantial evidence supports his conclusion on this issue.

     The ALJ properly evaluated the opinion of Gonzalez’s treating

physicians.       The Regulations provide that all medical opinions are

to be considered in determining a claimant’s disability status. 20

C.F.R. §§ 404.1527(b), 416.927(b); yet the ALJ is reserved the

opinion on ultimate issues, such as disability status.                 20 C.F.R.

§§ 404.1527(e), 416.927(e)(1).            The ALJ must consider all medical

findings and evidence that support a medical source’s assertion

that a claimant is disabled.              Id.     The ALJ in the case at bar

considered the information provided by all the doctors who opined
                            No. 06-51456
                                 -5-
on Gonzalez’s condition, and his determination was consistent with

their opinions.

     Finally, we find no error in the ALJ’s findings regarding

Gonzalez’s   credibility.       Gonzalez’s   testimony   was   very

inconsistent. For example, he alleged that his disability began in

2001, yet there was no evidence of medical treatment during that

year.   Gonzalez’s testimony that he felt better when laying down

with his feet elevated contradicted his statement to his treating

doctor that he felt better when he was active.       Additionally,

despite Gonzalez’s report of increased back pain in 2004, his

examining doctor recommended only over-the-counter pain relievers.